BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff


                             IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF ALASKA

   UNITED STATES OF AMERICA,                                    )
                                                                )
                                 Plaintiff,                     )
                                                                )
             v.                                                 )
                                                                ) No. 4:19-CR-00009-RRB-SAO
   CHRISTOPHER L. GORDON,                                       )
                                                                )
                                 Defendant.                     )
                                                                )
                                                                )

                        GOVERNMENT SENTENCING MEMORANDUM

                    SUMMARY OF SENTENCING RECOMMENDATIONS

TERM OF IMPRISONMENT ........................................................................ 4 months

SUPERVISED RELEASE ..................................................................................... 1 year

FINE ...................................................................................................................... $4,500

SPECIAL ASSESSMENT .................................................................................... $25.00



            Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 1 of 21
       The defendant pled guilty to violating the Marine Mammal Protection Act

(MMPA) for shooting and killing a polar bear and letting it waste in his front yard for

five months, eventually discarding it into the burn pile at the dump. The defendant did

not shoot the bear in self-defense. Instead, he shot the bear because it was trying to eat

butchered whale meat—meat that the defendant chose to leave out, unprotected, in his

front yard, despite having access to bear resistant food storage lockers. This is a

significant criminal violation of the MMPA and demonstrates a callous disregard for the

natural resources and subsistence regimen in Alaska. The defendant has demonstrated

similar disregard for Alaskan natural resources on multiple previous occasions. The

defendant also has a violent criminal past, including a misdemeanor conviction for

domestic violence that made it illegal for him to possess the firearm with which he shot

and killed the polar bear in this case. These § 3553 factors, coupled with the importance

of deterrence in these inherently difficult to detect wildlife crimes, makes a period of

incarceration (not home detention) the appropriate punishment in this case.

       As more fully described below, for these reasons the United States respectfully

asks the Court to impose a sentence of four months’ (120 days) imprisonment, followed

by a one-year term of supervised release. The government also requests imposition of the

$4,500 fine per the terms of the plea agreement. This sentence is sufficient, but not

greater than necessary to punish the defendant and deter others from committing similarly

egregious and wasteful wildlife crimes.



 Govt. Sent. Memo.                      Page 2 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 2 of 21
I.     INTRODUCTION

          a. Legal Framework

       In 1972, almost 50 years ago, the United States Congress enacted the MMPA, 16

U.S.C. §§ 1361-1421(h), establishing a national program to protect and conserve marine

mammals and their habitats. Promulgation of the MMPA was prompted by a growing

national recognition that “man’s impact upon marine mammals has ranged from what

might be termed malign neglect to virtual genocide.” See H.R. Rep. No. 92-707, at 2

(1971), reprinted in 1972 U.S.C.C.A.N. 4144. In essence, the MMPA was designed to

prohibit the “harassing, catching and killing of marine mammals by U.S. citizens or

within the jurisdiction of the United States,” id., including those mammals which are

“physiologically adapted to the oceans,” id. at 27, such as polar bears, manatees, whales,

dolphins, seals, and walruses, 16 U.S.C. § 1362(6).

       The MMPA is premised on the fact that marine mammals are of “great

international significance, esthetic and recreational as well as economic.” Id. at 26.

(emphasis added) In protecting these species, the MMPA sets out two specific goals.

First, Congress determined that marine mammals “should be protected and encouraged to

develop to the greatest extent feasible commensurate with sound policies of resource

management.” 16 U.S.C. § 1362(6). Second, Congress desired to “maintain the health

and stability of the marine ecosystem.” Id.

       Alaskan Natives from coastal communities are exempt from the MMPA’s general

moratorium on the take of marine mammals for non-depleted species, and are allowed to

 Govt. Sent. Memo.                      Page 3 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 3 of 21
harvest them for subsistence and handicrafts provided that it is not done in a wasteful

manner. The USFWS has promulgated regulations defining “wasteful manner” as:

       Any taking or method of taking which is likely to result in the killing or injuring of
       marine mammals beyond those needed for subsistence purposes or for the making
       of authentic native articles of handicrafts and clothing or which results in the
       waste of a substantial portion of the marine mammal and includes without
       limitation the employment of a method of taking which is not likely to assure the
       capture or killing of a marine mammal, or which is not immediately followed by a
       reasonable effort to retrieve the marine mammal.

See 50 C.F.R. § 18.3 (2006).

          b. Case History

       The defendant is a resident of the Native Village of Kaktovik, Alaska, situated on

Barter Island on Alaska’s northeastern coast. It is not disputed that the defendant was

qualified to take marine mammals for subsistence and other purposes in accordance with

the MMPA and related regulations.

       On December 20, 2018, in the village of Kaktovik, Alaska, the defendant left

butchered whale meat outside in his front yard, which attracted a polar bear, as well as

other animals. The defendant failed to use other resources available to him, including

bear resistant food storage lockers, to store the whale meat so as not to attract animals,

such as polar bears, to his front yard. Indeed, agents photographed a bear resistant food

storage locker in the defendant’s yard, which he could have used:




 Govt. Sent. Memo.                      Page 4 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 4 of 21
      The defendant shot and killed the polar bear because it was trying to eat the

butchered whale meat. The defendant admitted that he did not shoot the polar bear in

self-defense or defense of another. The defendant was proud of killing the bear,

evidenced by a Facebook post he made the night he killed it:

//

//

//

//

//

//

//

//

 Govt. Sent. Memo.                     Page 5 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 5 of 21
      The defendant admits that, when he shot the polar bear, he had the knowledge and

ability to harvest and use the meat and other parts for subsistence and other purposes. He

also knew it was a violation of the MMPA to waste the bear. Others also encouraged the

defendant to use the bear properly:

//

//

//

 Govt. Sent. Memo.                     Page 6 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 6 of 21
       The defendant was also informed multiple times by a member of the U.S. Fish and

Wildlife Service that he needed to tag and report the bear. However, the defendant did

neither. Instead, between December 20, 2018, and May 22, 2019, a period of five (5)

months, the defendant left the polar bear carcass in his front yard to waste without ever

salvaging or using any portion of the bear.   After a few weeks of laying in the

defendant’s yard, the polar bear carcass became covered with snow. A snow removal

vehicle eventually hit the polar bear carcass, ripping off one of the bear’s paws. The

 Govt. Sent. Memo.                     Page 7 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 7 of 21
polar bear carcass was otherwise undamaged by the snow removal vehicle. The defendant

knew that he could still have salvaged and used portions of the polar bear carcass,

however he did not do so. Instead, the defendant left all of the harvestable remains of the

polar bear to waste.

       Some five months later, on May 22, 2019, the defendant had another Kaktovik

resident pick up the polar bear carcass and burn it in the Kaktovik dump without ever

using or salvaging any of its parts. On May 22, U.S. Fish and Wildlife Service agents

received a report of a polar bear carcass located in Kaktovik’s trash area. On the same

day, waste management personnel conducted a controlled trash burn, where the polar

bear carcass was partially incinerated. The next day, agents visited the burn site and

located the charred remains of the polar bear, pictured below:




 Govt. Sent. Memo.                     Page 8 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 8 of 21
       The single paw, ripped off by the snow removal vehicle, remained on defendant’s

lawn. The next day, the defendant told federal agents that they could take the polar

bear’s paw because it would “save me [the defendant] a trip to the dump.”




       At some point soon after the defendant killed the polar bear, a Kaktovik resident,

T.S., posted a video on Facebook showing the dead polar bear and expressing her

concern about the defendant’s practices—both in killing the polar bear and his treatment

of the whale meat.1 The Alaska Eskimo Whaling Commission (AEWC), an organization

in which Gordon is a Captain, pressured T.S. to remove the Facebook post. The AEWC

explained that her post, “…could potentially harm their subsistence and whaling rights.”

Additionally, T.S. and other Kaktovik residents told agents that this was not the first time



       1
           The government plans to present this video to the Court at sentencing.

 Govt. Sent. Memo.                                 Page 9 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

           Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 9 of 21
the defendant had wasted an animal for which he was responsible. T.S. and other

residents explained that over a period of two to three years, the defendant, in his role as a

Whaling Captain, wasted large portions of two bowhead whales due to his failure to

properly store and monitor the whale meat. One whale was lost to polar bears because

the defendant failed to store it properly. The second whale was lost when a freezer that

the defendant was responsible for monitoring stopped running.

       When agents interviewed the defendant, he admitted that he shot the polar bear

because it was attempting to eat the whale meat located in his yard. The defendant stated,

“[the polar bear] just came back a couple of times before I shot it . . . I got tired of going

out and chasing him off.” When agents asked the defendant whether he harvested the

polar bear, the defendant explained that he was unable to harvest the bear because he did

not want to “…spill the [polar bear’s] blood around the muktuk and the meat.” The

defendant further admitted that, on the day he shot the polar bear, a villager provided him

with a tool capable of removing the bear’s teeth. Agents asked the defendant why he did

not use the tool and the defendant responded, “…I did what I wanted to do to stop it from

eating my muktuk. I asked a few people if they wanted it, they said no… Understand?”

The defendant also told federal agents that he “didn’t even know if [the polar bear] was

pregnant or not” prior to shooting it. At the conclusion of the interview, agents searched

the defendant’s yard where they located a section of the polar bear’s leg. The defendant

signed a property receipt acknowledging the bear’s remains were found on his property.



 Govt. Sent. Memo.                      Page 10 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 10 of 21
           c. Procedural History

       On July 10, 2019, the defendant was charged in a one count criminal Information

for knowingly killing a polar bear and leaving its harvestable remains to waste in

violation of the MMPA, Title 16, United States Code, Sections 1372(a)(2)(A), 1371(b)(3)

& 1375(b); and Title 50, Code of Federal Regulations, Section 18.3. See ECF No. 1.

The defendant pled guilty to this charge pursuant to a plea agreement on December 9,

2019. See ECF Nos. 22 and 23.

II.    SENTENCING CALCULATION

           a. Statutory Maximum Sentence

       The maximum sentence that may be imposed on the defendant is one year in

prison, a $100,000 fine, one year of supervised release, and a $25 mandatory special

assessment.

           b. Sentencing Guidelines Calculation

       The Probation Officer found the total offense level to be 8, and the defendant’s

criminal history category to be III. ECF No. 25, Presentence Report (hereinafter “PSR”)

at ¶¶ 24, 31b. The resulting Sentencing Guidelines range is 6-12 months. Id. at ¶ 51.

       The government agrees with the Probation Officer’s Criminal History calculation.

However, the government believes that an additional +2 points should be added to the

defendant’s total offense level under U.S.S.G. § 3B1.3 because the defendant “abused a

position of public or private trust, or used a special skill, in a manner that significantly

facilitated the commission or concealment of the offense.” Here, the defendant held the

 Govt. Sent. Memo.                       Page 11 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 11 of 21
title of Whaling Captain, which holds a great deal of esteem and trust within his

community. He also had a special skill: the ability to cut and prepare whale meat for

special occasions for the entire community, which he was entrusted to do in this case.

That position of trust, and his special skill, facilitated the defendant’s commission and

concealment of the offense. Specifically, the defendant’s special skill, and the way he

chose to utilize it—i.e., by letting the whale meat freeze out in the open in his yard

instead of using available and safer alternatives such as food storage lockers—attracted

the polar bear to his front yard and caused the events of this case to unfold. Further, the

organization in which the defendant is a Whaling Captain pressured a witness to remove

videos of the polar bear carcass and whale meat from the internet, which helped to

conceal the offense from the public and from authorities. Witnesses have also stated that

they felt intimidated by the defendant and did not believe they could challenge his actions

because of his position. Indeed, multiple witnesses have expressed reluctance to speak

against the defendant at the upcoming sentencing hearing because they fear direct or

indirect consequences from the defendant or others acting on his behalf in the

community.

       At bottom, the defendant is a Whaling Captain and possesses a special skill that

the community has entrusted him to perform in a manner consistent with the subsistence

regimen in Alaska. If anyone should have known better than to commit this crime, it is

the defendant. The defendant should be held to a higher standard of conduct than others



 Govt. Sent. Memo.                     Page 12 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 12 of 21
in the community. An additional +2 points should be added to defendant’s total offense

level under U.S.S.G. § 3B1.3.

       Accordingly, the defendant’s total offense level after acceptance of responsibility

should be 10, which results in a Sentencing Guidelines Range of 10-16 months in Zone

C.

          c. The Probation Officer’s Recommended Sentence

       The Probation Officer recommends an 8-month sentence of imprisonment. PSR at

1, “Recommended Sentence.” Upon completion of the defendant’s term of incarceration,

the Probation Officer recommends a one-year term of supervised release. Id. The

Probation Office recommends the $4,500 fine agreed upon by the parties. Id.

III.   GOVERNMENT’S RECOMMENDATION

       The United States strongly recommends, and does not do so lightly, that the Court

impose a sentence of imprisonment. Such a sentence is appropriate here. Even if the

Court determines that defendant’s Offense Level is in Zone B (as suggested by the

Probation Officer’s Guidelines calculation), a sentence of home confinement would not

be appropriate to achieve the ends of justice here. In 2018 the Sentencing Commission

added a new application note to U.S.S.G. § 5C1.1 providing that judges should consider

imposing a sentence other than imprisonment for “nonviolent first offenders” whose

application guideline range is in Zone A or B of the Sentencing Table. The Commission

defines “nonviolent first offender” as a “defendant who has no prior convictions or other

comparable judicial dispositions of any kind and who did not use violence or credible

 Govt. Sent. Memo.                     Page 13 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

       Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 13 of 21
threats of violence or possess a firearm…. in connection with the offense of conviction.”

See U.S.S.G. § 5C1.1, Application Note 4. That definition does not apply to the

defendant, who has numerous violent assault convictions, is a prohibited person under 18

U.S.C. § 922(g)(9), and used a firearm to commit the offense in this case. Accordingly, a

sentence of imprisonment is appropriate and within the discretion of the Court as the

most appropriate punishment here.

          a. The Nature and Circumstances of the Offense

       This investigation and plea agreement establish that the defendant’s conduct

blatantly contravenes the purpose of the MMPA’s exemption for Alaskan Natives. As

former Senator Ted Stevens explained:

       ‘For many of the Alaskan Natives, the selling of their handicrafts, fashioned
       painstakingly and with great skill from ocean mammals is the sole basis of their
       cash economy. These include the carving of ivory, the sewing of fur parkas and
       mukluks, and the sale of mammal food to other Natives…. Extensive coastal
       bartering and sale of mammal food takes place’; ‘A small but vital marine food
       industry has been created in the Native community. Section 101(b) will also
       protect this’; ‘Mr. President, if the Native people of my State are denied the right
       to carve, sew, and utilize fully the entire animal carcass, the result will be truly
       disastrous.’

See United States v. Clark, 912 F.2d 1087, 1089 (9th Cir. 1990) (quoting 118 Cong.Rec.

25,259; 25,259–60 (1972) (statement of Sen. Stevens)) (emphasis added).

       Here, the defendant did not “utilize fully the entire animal carcass;” he utilized

exactly none of it and then proceeded to burn it in the dump.

       Additionally, the defendant shot the bear after, it can be argued, knowing the

possibility existed that a Polar Bear would could be lured into his front yard by leaving

 Govt. Sent. Memo.                     Page 14 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

       Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 14 of 21
butchered whale meat out in the open. Even if the defendant’s primary intent was not to

lure the bear to his yard, at the very least he was on notice that these circumstances were

likely to attract one. This fact makes the defendant’s wasting of the entire bear even

more troublesome and inexcusable.

       It would be difficult to imagine a more brazen violation of the MMPA in these

circumstances. If the defendant’s conduct here does not warrant incarceration under the

MMPA, it is difficult to imagine a violation that would.

          b. The History and Characteristics of the Defendant.

       The PSR accurately indicates that the defendant has a lengthy criminal history,

including multiple assault convictions for assaults on women and a conviction for a

misdemeanor crime of domestic violence. The defendant was also on probation for one

of these crimes when he committed the instant offense. These offenses include:

        March 19, 2014 (2BA-14-0124CR): The defendant was convicted of a
         domestic violence assault on a female victim, A.K. In March 2014, the
         defendant returned home intoxicated, became angry and bit A.K. on the arm,
         breaking the skin, and significantly damaged their house. The defendant broke
         a window, dislodged a doorframe, broke personal items and made numerous
         holes in the walls. A.K. was scared and attempted to use her cell phone to call
         for help, but the defendant grabbed it from her and threw it outside into the
         snow. A.K. was in fear for her life and decided to get her two children, ages 4
         and 7, out of the house. When she attempted to leave with her children the
         defendant told her that he would burn the house down if she did not return.

        August 1, 2016 (2BA-16-0245CR): The defendant assaulted another female
         victim, R.K, who reported that the defendant grabbed her face and pulled her
         hair causing pain. The defendant also pushed her down to the ground several
         times while she was trying to walk away from the situation, also causing pain.

 Govt. Sent. Memo.                     Page 15 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

       Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 15 of 21
          When she tried to walk away the defendant followed her and continued to hurt
          her. Defendant admitted to taking these actions and said that R.K. was
          disrespecting him, and that he “. . . was not going to take it and would even use
          physical force to stop it.”

        September 4, 2016 (2BA-16-0274CR): North Slope Police Department
         Officers contacted R.K., who reported that the defendant grabbed her face,
         pushed her on the bed, hit her approximately five times with his fist, and
         slapped her approximately once, because R.K. refused to have sex with the
         defendant. This case was dismissed per a plea agreement in case 2BA-16-
         0245CR.

        February 18, 2017 (2BA-17-0136CR): R.K. contacted officers and reported
         she went to the defendant’s residence for the purpose of obtaining clothing for
         their son. When R.K. entered the residence, the defendant became angry. He
         picked up R.K. and threw her to the ground. As a result of her injuries, R.K.
         was in leg and back pain. Officers observed a line shaped bruise on R.K.’s
         back and a two-inch circular bruise on her thigh.

        February 25, 2017 (2BA-17-0041CR): The defendant struck a male victim,
         L.G. Witnesses stated that the defendant was hitting L.G. hard in the head.
         Officers noted that L.G.’s head was bleeding and that L.G. thought the
         defendant may have broken his nose.

       The defendant has served a grand total of one day in jail for these offenses, which

the probation officer accurately states weighs in favor of a longer prison sentence here.

       Importantly, the defendant’s conviction in Case No. 2BA-14-0124CR is a

domestic violence assault, which makes the defendant a prohibited person under 18

U.S.C. § 922(g)(9). Accordingly, it was unlawful for the defendant to possess the firearm

he used to shoot the polar bear in this case. The defendant’s Sentencing Guidelines

Range on this felony charge would have been 18-24 months. The United States, in its

discretion, chose not to seek a felony indictment against the defendant for this violation
 Govt. Sent. Memo.                     Page 16 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

       Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 16 of 21
of 18 U.S.C. § 922(g)(9). However, this fact is highly relevant to the defendant’s history

and pattern of disregarding the law and weighs in favor of a harsher sentence in this case.

       Further, this is not the first time the defendant has shown disrespect for the

wildlife resources and subsistence regimen in Alaska. Over a period of two-three years,

the defendant, in his role as a Whaling Captain, wasted large portions of two bowhead

whales due to his failure to properly store and monitor the whale meat. One whale was

lost to polar bears because the defendant failed to store it properly. The second whale

was lost when a freezer that the defendant was responsible for monitoring stopped

running. There can be no doubt that the defendant’s wasting of two other marine

mammals on two prior occasions under circumstances where he had opportunities to

properly use the animals is similar to the offense charged here – the killing and wasting

of a polar bear that he had numerous opportunities to properly salvage.

          c. The Seriousness of the Offense

       Polar bears are “threatened” under the U.S. Endangered Species Act due to climate

change causing an ongoing loss of their sea ice habitat. Scientists have recently

confirmed that polar bears are literally starving due to these environmental changes. See

High-energy, high-fat lifestyle challenges an Arctic apex predator, the polar bear, Pagano

et al., Science, (Feb. 2, 2018) (https://science.sciencemag.org/content/359/6375/568).

Accordingly, polar bear populations are significantly smaller than certain other marine

mammals protected by the MMPA, which magnifies the seriousness of the defendant’s

offense and is accordingly reflected in his higher sentencing guidelines calculation.

 Govt. Sent. Memo.                     Page 17 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

       Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 17 of 21
       The defendant also created a dangerous situation for other residents in Kaktovik

by leaving whale meat outside that he knew could likely attract a polar bear. Any claim

by the defense that it is “custom” or “tradition” to freeze whale meat outside where it

could attract polar bears is not a defense to this crime, nor is it a mitigating factor here.

See United States v. Clark, 912 F.2d 1087, 1089 (9th Cir. 1990) (rejecting “custom” as a

defense to wasting walrus under the MMPA). Numerous residents of Kaktovik make use

of bear resistant food storage lockers provided by the town to store their food. By

leaving butchered whale meat outside, in the open, with knowledge that polar bears

frequent the village, the defendant invited this polar bear contact. This creates a

dangerous situation not only for the polar bear, but also for the other Kaktovik residents.

Indeed, local citizens in Kaktovik were upset and worried about the defendant’s conduct

and publicly posted comments and videos about the defendant’s lack of care with the

Bowhead whale meat. Kaktovik residents publicly expressed similar concerns about the

defendant’s treatment of the polar bear.

       If the defendant insists on pursuing this traditional way of freezing whale meat, he

must at least do so responsibly to mitigate the risks it poses to the wildlife and the

community. He chose not to do so here, and he bears the burden of that decision.

           d. The Need for Adequate Deterrence and Protection of the Public

       The need to appropriately reflect the seriousness the defendant’s offense, afford

appropriate deterrence, protect the public, and afford the defendant appropriate



 Govt. Sent. Memo.                       Page 18 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

        Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 18 of 21
rehabilitation similarly dictate that a sentence of four months’ imprisonment and one-year

supervised release is appropriate.

       The nature of the defendant’s criminal acts and the remote location where they

occurred make this type of crime particularly difficult to detect. The proposed term of

imprisonment will serve to alert others of the serious consequences that may be incurred

by those who similarly waste marine mammals.

          e. The Need for Educational, Vocational, or Other Care or Treatment

       The requested sentence will allow the defendant to participate in any Bureau of

Prison programs for which he is eligible.

          f. The Kind of Sentences Available and the Sentencing Range Established
             by the Sentencing Commission

       The United States’ requested sentence is an appropriate sentence and is below the

bottom of the appropriate guideline range established by the Sentencing Commission.

          g. Sentencing Disparity

       Four months’ imprisonment would also be consistent with other MMPA cases

based on similar facts. For example, in United States v. Gonzales et al., Case No. 3:07-

cr-5656, two defendants received sentences of five-months and 90 days imprisonment in

an MMPA case involving the illegal take of a grey whale without authorization. There,

like here, the defendants knowingly violated the MMPA in a way that demonstrated a

conscious disregard for the law and for the preservation of marine mammals, and the

court sentenced the defendants accordingly. See Case No. 3:07-cr-5656, ECF No. 185.


 Govt. Sent. Memo.                    Page 19 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

       Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 19 of 21
       A sentence of imprisonment is actually more warranted in this case because of the

defendant’s recent violent criminal record, his status as a prohibited person under 18

U.S.C. § 922(g)(9), his status as a Whaling Captain, and the previous instances that he

wasted marine mammals. All of these factors weigh strongly in favor of a period of

imprisonment and were not present in other MMPA cases reviewed by the government.

       This case is also distinguishable from other MMPA cases in this district where

defendants were sentenced to periods of probation or home confinement. For example, in

United States v. Alexander, Case No. 1:12-cr-00004, the parties initially agreed to a term

of 6-months imprisonment in an Alaska MMPA case involving the unlawful take of

multiple sea otters. However, after being provided access to the defendant’s medical

records and speaking with his treating physicians a decision was made to alter the terms

of the plea agreement to a term of 6 months home confinement (with release for medical

treatment) given the debilitating and life threatening nature of defendant’s illness. See

Case No. 1:12-cr-00004, ECF No. 33 at 5. Alexander’s criminal history was also remote

in time, which also impacted the government’s sentencing recommendation. Similar

factors are not remotely present here.

          h. Restitution

       There are no claims for restitution in this case.

IV.    CONCLUSION

       For the reasons stated herein, the United States respectfully asks the Court to

sentence the defendant to a total term of imprisonment of four months. The United States

 Govt. Sent. Memo.                       Page 20 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

       Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 20 of 21
also asks the Court to impose a $4,500 fine and a one-year term of supervised release

following the defendant’s release from prison during which he shall not hunt or kill any

marine mammals other than bowhead whales, consistent with the plea agreement. The

United States also asks the Court to impose the following condition: if the defendant

hunts for bowhead whale during the period of supervised release, he shall report the

strike, kill, attempt, miss, and if a kill is made, the distribution of meat to the village.

This sentence recognizes the seriousness of the defendant’s crime, his history and

characteristics, and the need to deter others from engaging in similar activity.

       RESPECTFULLY SUBMITTED this 21st day of February, 2020, in Fairbanks,

Alaska.

                                             BRYAN SCHRODER
                                             United States Attorney

                                             s/ Ryan D. Tansey
                                             RYAN D. TANSEY
                                             Assistant U.S. Attorney

CERTIFICATE OF SERVICE

I hereby certify that a copy of the
foregoing was served electronically
on all counsel of record
via the CM/ECF system


s/ Ryan Tansey
Office of the U.S. Attorney




 Govt. Sent. Memo.                       Page 21 of 21
 United States v. Gordon
 4:19-CR-00009-RRB-SAO

          Case 4:19-cr-00009-RRB Document 27 Filed 02/21/20 Page 21 of 21
